Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David L. Wisz on 9/2/2021.
The application has been amended as follows: 

40. (previously presented) A method of passenger tracking for an elevator system for tracking a passenger transition from a first lobby to an elevator and from the elevator to a second lobby, the method comprising:
tracking an individual passenger in a first lobby, wherein the tracking is performed using 3D depth sensor data from a sensor in the elevator that comprises identifying an approaching, leaving, passing by or combination thereof of the individual passenger with regard to a position of the elevator doors, wherein the identifying of the approaching, leaving, passing by, or combination thereof of the individual passenger with regard to the position of the elevator doors comprises monitoring a convergence of a matrix mathematical relationship estimation of a calibration information to determine when sufficient accuracy has been achieved;
tracking the individual passenger while within an elevator from the first lobby using 3D depth sensor data from the sensor in the elevator;

combining a multiple of traffic lists for each of a multiple of individual passenger over time, with time as a parameter using Bayesian Inference, to facilitate statistical distribution determination of elevator usage for an entire building; and
pre-assigning elevators to particular runs, purposefully skipping floors, with time as a parameter, in response to the statistical distribution determination of usage.

41-44. (canceled).

45. (previously presented) The method as recited in claim 40, further comprising adjusting the head detection result to enclose each individual passenger based on optical flow.

46. (previously presented) The method as recited in claim 40, wherein at least one of tracking the individual passenger while within the elevator from the first lobby and tracking the individual passenger from the elevator into a second lobby comprises a tracking hand over approach.

47-48. (canceled).

49. (previously presented) The method as recited in claim 40, wherein at least one of tracking the individual passenger while within the elevator from the first lobby and tracking the individual passenger from the elevator into a second lobby to generate a traffic list comprises elevator door open/close identification.

50-52. (canceled).

53. (previously presented) The method as recited in claim 40, further comprising combining the multiple of traffic lists for each of a multiple of individual passengers over time with time as a parameter to facilitate statistical distribution determination of usage for daily load estimation.

54. (previously presented) The method as recited in claim 40, further comprising combining a multiple of traffic lists for each of a multiple of individual passenger over time with time as a parameter to facilitate statistical distribution determination of usage for system diagnostics.

55-57. (canceled).

58. (previously presented) The method as recited in claim 40, further comprising determining an elevator system diagnostics based on abnormal traffic list information in response to the statistical distribution determination of usage.



63. (currently amended) A passenger tracking system for tracking a passenger
transition from at least one of a first lobby to an elevator from the elevator to a second lobby, comprising:
one or more depth-sensing sensors for capturing sensor data wherein the sensor data is 3D depth data, wherein the depth-sensing sensor comprises a structured light measurement, phase shift measurement, time of flight measurement, stereo triangulation device, sheet of light triangulation device, light field cameras, coded aperture cameras, computational imaging techniques, simultaneous localization and mapping (SLAM), imaging radar, imaging sonar, scanning LIDAR, flash LIDAR, Passive Infrared (PIR) sensor, and small Focal Plane Array (FPA), or a combination comprising at least one of the foregoing that comprises identifying an approaching, leaving, passing by, or combination thereof of the individual passenger with regard to a position of the elevator doors, wherein the identifying of the approaching, leaving, passing by, or combination thereof of the individual passenger with regard to the position of the elevator doors comprises monitoring a convergence of a matrix mathematical relationship estimation of a calibration information to determine when sufficient accuracy has been achieved, the identifying of the approaching, leaving, passing by, or combination thereof of the individual passenger with regard to the position of the elevator doors comprises a deduction of scene geometry that locates the elevator doors and the field of view;
and
a processing module in communication with the one or more sensors to receive the sensor data, where the processing module uses the sensor data to track an object and calculate passenger data associated with the tracked object to generate a passenger tracking list that tracks a passenger in the sensor data from a first lobby to a second lobby, wherein a unique passenger identity is maintained 
combines a multiple of traffic lists for each of a multiple of individual passenger over time, with time as a parameter using Bayesian Inference, to facilitate statistical distribution determination of elevator usage for an entire building; and
pre-assigns elevators to particular runs, purposefully skipping floors, with time as a parameter, in response to the statistical distribution determination of usage.

64. (canceled).

65. (previously presented) The method as recited in claim 40, wherein the head-shoulder tracker is based on online boosting and the body tracker is based on particle filtering.

Allowable Subject Matter
Claims 40, 45, 46, 49, 53, 54, 58, 63 and 65 are allowed.

The following is an examiner’s statement of reasons for allowance: 

 “pre-assigning elevators to particular runs, purposefully skipping floors, with time as a parameter, in response to the statistical distribution determination of usage.”  The prior art does not disclose or suggest scheduling runs such that floors are purposefully skipped.
Claim 63 has been amended to overcome the rejection under 35 USC 112(b) for lack of antecedent basis.  Claim 63 also has been amended to incorporate the limitations: 
“combining a multiple of traffic lists for each of a multiple of individual passenger over time, with time as a parameter using Bayesian Inference, to facilitate statistical distribution determination of elevator usage for an entire building; and
pre-assigning elevators to particular runs, purposefully skipping floors, with time as a parameter, in response to the statistical distribution determination of usage.”, from claim 40, placing 63 in condition for allowance for similar reasons as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE M LOTFI/Examiner, Art Unit 2425